Citation Nr: 0945738	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability and/or radiculopathy of the left upper extremity, 
to include as secondary to service-connected degenerative 
disc disease (DDD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

The May 2008 Board decision found new and material evidence 
had been submitted, reopened the claim, and remanded it for 
further development.  As explained below, not all off the 
development was completed and the Board finds that additional 
development is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  As explained below, the facts and 
circumstances of this case require an attempt to obtain 
outstanding service and VA treatment records and an addendum 
to the VA examination that includes a medical opinion on 
aggravation.  The relevant evidence of record is briefly 
summarized below.  

A pre-enlistment September 1965 private chiropractor record 
showed that the Veteran sought treatment for left shoulder 
pain and stiffness in the neck.  

The Veteran's service treatment records are negative for any 
findings relating to a left shoulder injury.  However, in the 
August 1965 Report of Medical History, he complained of a 
history of bone, joint, or other deformity and painful or 
"trick" shoulder or elbow.  In July and August 1966, the 
Veteran sought treatment for his neck.  In the December 1968 
Report of Medical History, the Veteran reported pain in his 
neck and shoulders.  

In January 1974, the Veteran again sought treatment with the 
private chiropractor for his neck and left shoulder 
disabilities.  

In December 1976, the Veteran first sought service connection 
for left shoulder and neck disabilities.  In a January 1977 
VA examination, the Veteran was diagnosed as having recurring 
spinal subluxation associated with left shoulder pain 
syndrome.  An April 1977 X-ray found that the Veteran had 
severe degenerative changes of the cervical spine, and an 
April 1977 VA examination found that he had full range of 
motion of his shoulders and scapular muscles.  His shoulder 
muscle strength and neurological examination of his upper 
extremities were normal.  He was denied service connection 
for both disabilities.  

In August 1978, the Veteran also sought private chiropractic 
treatment for pain in his right shoulder and continued 
treatment for his neck.  He continued to receive chiropractic 
treatment through the 1990s for his neck and shoulders.  

In January 2001, the Veteran sought private treatment for 
right shoulder blade pain that radiated to the right gluteous 
and right leg and ankle.  

In August 2004, the Veteran was seen for a private 
neurosurgical evaluation for shoulder and neck pain and 
tingling in his right arm.  He was diagnosed as having DDD 
and stenosis of the cervical spine.  He had right-sided 
trapezius atrophy, but otherwise his upper and lower 
extremities were within normal limits.  In October 2004, the 
Veteran's cervical radiculopathy and progressive neck and arm 
pain led him to have an anterior cervical diskectomy and 
fusion.  In December 2004, the surgeon opined that wearing a 
helmet and armor in service as likely as not aggravated his 
cervical condition.  A similar medical opinion was written by 
another private physician in October 2005.  

In his October 2005 notice of disagreement, the Veteran 
stated that he was treated more than once for neck and 
shoulder pain in service, especially while in Vietnam.  The 
Veteran noted a 30 year history of treatment for his neck and 
shoulder disabilities, including at the Ft. Worth VA Medical 
Center (VAMC).  The RO should attempt to obtain service 
treatment records from Vietnam as well as all Ft. Worth VAMC 
treatment records.  38 C.F.R. § 3.159(c)(1)(2) (2009).

In his May 2006 substantive appeal (VA Form 9), the Veteran 
stated that the combat experiences and working with certain 
equipment from his service in Vietnam aggravated his pre-
existing disabilities.  He specifically noted extensive 
lifting of ammunition, field artillery pieces, and loading 
and unloading trucks for transport to and from fire support 
bases from the base camp.  He noted that medical records from 
his family physician in the 1970s are not available.  

In May 2008, the Board reopened the Veteran's claim for 
service connection for his neck and left shoulder 
disabilities, as requested in his November 2004 claim.  
Additionally, this decision granted service connection for 
DDD of his cervical spine.  The Board remanded the claim for 
service connection for a left shoulder disability and/or 
radiculopathy of the left upper extremity, to include as 
secondary to the service-connected cervical spine disability 
and to address the theory of aggravation.  

Although the March 2009 VA examiner determined the Veteran's 
left shoulder disability was unrelated to his cervical spine 
disability or to wearing heavy equipment in service, the 
clinician did not address the question of whether the 
Veteran's cervical spine disability aggravated his already 
diagnosed left shoulder strain.  The examiner also determined 
that the Veteran did not have radicular pain of his left 
shoulder, but did not consider whether radiculopathy of the 
left upper extremity, if present, was caused or aggravated by 
the cervical spine disability.  

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

In view of the foregoing, the Board finds that an addendum to 
the March 2009 examination is warranted that addresses the 
question of whether the Veteran's service-connected cervical 
spine disability aggravated his left shoulder strain and/or 
caused or aggravated radiculopathy of his left upper 
extremity, if present.  If the examiner is unavailable, the 
Veteran must be afforded a new VA examination that includes 
such opinions.  

Upon review of the record, the Board also finds that the 
Veteran should be issued an additional notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Although the August 2008 VCAA letter included 
information regarding secondary service connection, the VCAA 
notification letter issued upon remand must also include a 
copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation.  See 71 Fed. Reg. 52744 (2006).  This information 
should also be included in any subsequently issued 
supplemental statement of the case.

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for a left shoulder or left upper extremity 
disability or DDD of the cervical spine) should be obtained 
and made part of the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for a left shoulder 
disability and/or radiculopathy of the 
left upper extremity, to include as 
secondary to service-connected DDD of 
the cervical spine.  The Veteran should 
be provided with a copy of 38 C.F.R. 
§ 3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.	Copies of all outstanding records of 
treatment-service, VA and non-VA--
received by the Veteran for his left 
shoulder and cervical spine should be 
obtained and made part of the claims 
file, particularly records from service 
in Vietnam and from the Ft. Worth VAMC.  

3.	The claims file must be sent to the 
examiner who performed the March 2009 
VA examination for an addendum to that 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to address 
the following questions:

Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's left shoulder 
strain was aggravated by his 
service-connected DDD of the 
cervical spine?

Is it at least as likely as 
not (50 percent or more 
degree of probability) that, 
if present, the Veteran's 
radiculopathy of the left 
upper extremity was caused or 
aggravated by his service-
connected DDD of the cervical 
spine?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
aggravation as to find against 
aggravation.  More likely and as likely 
support a finding of causation or 
aggravation; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability (e.g., slight, moderate) 
before the onset of aggravation.

4.  Thereafter, the Veteran's claims 
for service connection must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, 
which should include 38 C.F.R. § 
3.310(a) and the amendment to that 
regulation, effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



